 

iC — 7 £ 4
FILED LODGED

| Case 4:20-cv-00432-JAS Document 41 Filed 10/20/20 Page T Olrécewen copy

 

 

 

UNITED STATES DISTRICT COURT OCT 20 2020
DISTRICT OF ARIZONA

 

 

 

CLERK U.S. DISTRICT COURT

Pascua Yaqui Tribe yg TROT OF ARIANA. ecouty

PLAINTIFF WITNESS LIST
Vv.

 

F. Ann Rodriguez, Pima County Recorder
DEFENDANT CASE NUMBER: Cy-20-00432-TUC-JAS

 

PRESIDING JUDGE Ljgp) James A. Soto COURTROOM DEPUTY Tiffany Dame co’ ma

HEARING/TRIAL DATE(S) Oct, 19 2020 PLAINTIFF ATTORNEY (Ss) Danielle Lang DEFENDANT A’ ¥(S) Eric Spencer
, Mary O'Grady

Patricia Ferguson Brett Johnson
DFT DATE SWORN DATE APPEARED WITNESSES
Iolla\ao O'WA\AD Hon. Herminia Frias J
\9 O\lala Hon. Peter Yucupicio
Dr. J h Dietrich

 

Ernie Gallardo
Rebekah Lewis
Ramona Manuel

 
